Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 51, 56, 61and 66 are amended.  Claims 51-70 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 5/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed on 12/15/2021, have been fully considered but they are not persuasive. The applicant asserts that the combination of Wang, Yun and Kim does not teach or suggest: “wherein in the link established between the at least one macro cell and the first virtual cell, the at least one macro cell is regarded as the aggressor cell, and in the linkestablished between the at least one macro cell and the second virtual cell, theat least one macro cell is regarded as the victim cell; the at least one macro cell is regarded as the aggressor cell and the at least one macro cell is regarded as the victim cell”. Examiner respectfully disagrees.

Comprises a processor]. The method disclosed in Wang comprises receiving a first macrocell ABS pattern MP1 from a first macrocell 1 (Fig. 4; Step S202); receiving a second macrocell ABS pattern MP2 from a second macrocell 2 (Fig. 4; Step S211); determining a first small cell ABS pattern SP1 for a first small cell 11 according to the first macrocell ABS pattern MP1 and the second macrocell ABS pattern MP2. (Fig. 4; Step S213), and transmitting the first small cell ABS pattern SP1 to the first small cell 11. [The ABS pattern of the small cell is determined based on the received ABS pattern of the least two macro cells. Therefore, Wang teaches the limitation of: “receive a first ABS pattern provided by each of the at least one macro cell to reduce interference on at least one pico cell that interfering by each of the at least one macro cell and reduce interference on each of the at least one macro cell that interfering by at least one femto cell”] (See Wang. Par. [23]-[24] and Fig. 4)

On the other hand, Yun discloses a cellular communications network that includes a plurality of actual base stations 402, including a plurality of eNodeBs 402a and a plurality of smaller cells such as Home eNodeBs (HeNodeBs) 402b that are in communication with one another via X2 interfaces 406. The cellular communications network, further, includes a proxy base station 430, which is coupled to the base stations 402 through proxy X2 connection 432. [The proxy BS 430 is interpreted to be the virtual cell, which communicate with (emulate) actual BS 402a/Macro (aggressor) and BS 402b/Small cell (Victim)] Each base station 402 of a network 400 may be coupled to at least one proxy base station 430. A base station 402 may be coupled to a plurality of proxy base stations 430. [A link is established between each proxy base station and a plurality of actual macrocell 402a. The link is established with each macro cell via a different X2 interface. Therefore Yun teaches the limitation of: “operating a first virtual cell to simulate a victim cell, and operating a second virtual cell to simulate an aggressor cell; wherein the processor controls the transceiver to establish a link between at least one macro cell and the first virtual cell through a first interface each corresponding to each of the at least one macro cell, and establish a link between the at least one macro cell and the second virtual cell through a second interface each corresponding to each of the at least one macro cell to receive and transmit data”] (See Yun. Par. [40]-[45] and Fig. 4)

Finally, Kim Teaches, as illustrated in Fig. 4, a scenario between a macro cell and a CSG cell. One UE 405 is connected to the macro cell base station 400 to communicate with each other. At this time, the UE becomes closer to the service area of a Closed Subscriber Group (CSG) cell 410. Only UEs to which access is allowed can access to the CSG cell. Accordingly, when the UE 405, which becomes closer to the service area of the CSG cell, is not a member of the CSG cell 410, the signal from the CSG cell 410 will act as interference to the UE. At this time, the macro cell 400 is referred to as a victim cell, and the CSG cell 410 is referred to as an aggressor cell.
The same macro cell, however referred to as Macro cell 500 in Fig. 5 of Kim, is in a scenario with a Pico cell. the UE 505 becomes closer to the service area of the macro cell 500. At this time, the signal from the macro cell 500 will act as interference to the UE 505. At this time, the Pico cell 510 is referred to as a victim cell and the macro cell 500 is referred to as an aggressor cell. [Therefore, the same macro cell, and based on the proximity of the UE, is acting as an aggressor and a victim cell at the same time] (See Kim; Par. [41]-[42] and Fig. 4 & 5)
.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 1-2, 6-8, 11-12, 16-18, 21-22 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2017/0150498 A1) in view of Yun et al. (US Pub. No. 2015/0016289 A1) and further in view of Kim et al. (US Pub. No. 2016/0080959 A1).
See Abstract and Fig. 2; Server 3), comprising:
a processor (See Par. [23] and Fig. 3; Coordination unit 302, which is a functional module in software program executed by a processor); and
a transceiver (See Par. [23] and Fig. 3; ABS pattern management unit 300, which is a circuit for receiving macro cell ABS pattern and transmitting small cell’s ABS pattern), coupled to the processor,
wherein the processor operates a coordinator to receive a first ABS pattern provided by each of the at least one macro cell (See Par. [23]-[24] and Fig. 4 of Wang for a reference to receiving a first macro cell ABS pattern (MP1) and receiving a second macro cell ABS pattern (MB2) [Step 201-202]) to reduce interference on at least one pico cell being interfered with by each of the at least one macro cell (See Par. [23]-[24] and Fig. 4 of Wang for a reference to the coordination unit 302 is configured to determine the first small cell [Pico, micro or femto; See Par. [2]] ABS pattern (SP1) according to the first macro ABS pattern to avoid inter-cell interference between them) and reduce interference on each of the at least one macro cell being interfered with by at least one femto cell (See Par. [23]-[24] and Fig. 4 of Wang for a reference to the coordination unit 302 is configured to determine the second small cell [Pico, micro or femto; See Par. [2]] ABS pattern (SP2) according to the second macro ABS pattern to avoid inter-cell interference between them).
Wang does not explicitly disclose the processor operating a first virtual cell to simulate a victim cell, and operating a second virtual cell to simulate an aggressor cell; wherein the processor 
However, Yun discloses the processor operating a first virtual cell to simulate a victim cell, and operating a second virtual cell to simulate an aggressor cell (See Par. [42]-[44] and Fig. 4 of Yun for a reference to the system may implement one or more proxy BS 430 (Virtual Cell), which communicate with (emulate) actual BS 402a/Macro (aggressor) and BS 402b/Small cell (Victim)); wherein the processor controls the transceiver to establish a link between at least one macro cell and the first virtual cell through a first interface each corresponding to each of the at least one macro cell (See Par. [40]-[44], [75] and Fig. 4 of Yun for a reference to each of actual eNB 402a (Macro Cell) may be connected to a proxy BS 430 and a link is established via a proxy X2 interface), and establish a link between the at least one macro cell and the second virtual cell through a second interface each corresponding to each of the at least one macro cell to receive and transmit data (See Par. [40]-[43], [75] and Fig. 4 of Yun for a reference to one or more proxy BS 430 (Virtual Cell) may be established for each actual eNB (Macro) via a different X2 interface [One Macro cell may be connected to more than one proxy BS])

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun and Wang. The motivation of combination is improving the system’s performance through enabling high-speed updates, by implementing X2 interfaces that permit direct and fast exchange of information between pairs of eNodeBs. (Yun; Par. [4]-[5]).

 The combination of Wang and Yun does not explicitly disclose wherein in the link established between the at least one macro cell and the first virtual cell, the at least one macro cell is regarded as the aggressor cell, and in the linkestablished between the at least one macro cell and the second virtual cell, theat least one macro cell is regarded as the victim cell; the at least one macro cell is regarded as the aggressor cell and the at least one macro cell is regarded as the victim cell.

However, Kim discloses wherein in the link established between the at least one macro cell and the first virtual cell, the at least one macro cell is regarded as the aggressor cell (See Par. [42] and Fig. 5 of Kim for a reference to a link is established between a macro cell and a Pico cell. The UE 505 becomes closer to the service area of the macro cell 500. The signal from the macro cell 500 will act as interference to the UE 505. At this time, the Pico cell 510 is referred to as a victim cell and the macro cell 500 is referred to as an aggressor cell), and in the link established between the at least one macro cell and the second virtual cell, the at least one macro cell is regarded as the victim cell (See Par. [41] and Fig. 4 of Kim for a reference to a link is established between a macro cell and a CSG cell. The UE becomes closer to the service area of a Closed Subscriber Group (CSG) cell 410. The macro cell 400 is referred to as a victim cell, and the CSG cell 410 is referred to as an aggressor cell); the at least one macro cell is regarded as the aggressor cell (See Par. [42] and Fig. 5 of Kim for a reference to the macro cell 500 is referred to as an aggressor cell) and the at least one macro cell is regarded as the victim cell (See Par. [41] and Fig. 4 of Kim for a reference to the macro cell 400 is referred to as a victim cell).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim, Yun and Wang. The motivation of combination is improving the system’s performance, by enhancing Inter-Cell Interference Coordination (eICIC) technology, operators that can more effectively optimize a cell service area (Kim; Par. [10]).


Regarding claim 2, Wang discloses wherein according to the first ABS pattern provided by each macro cell, the coordinator generates an ABS pattern assigned to each pico cell being interfered with by the at least one macro cell (See Par. [23]-[24] and Fig. 4 of Wang for a reference to the coordination unit 302 is configured to determine the first small cell [Pico, micro or femto; See Par. [2]] ABS pattern (SP1) according to the first macro ABS pattern to avoid inter-cell interference between them).

However, Yun discloses wherein the processor controls the transceiver to establish a link between the at least one pico cell and the first virtual cell through a third interface each corresponding to each pico cell to receive and transmit data (See Par. [40]-[44] and Fig. 4 of Yun for a reference to a link is established between each of NeNodeB 402b (Small Cell) and a proxy BS 430 (Virtual Cell) via a different proxy X2 interface), and the first virtual cell transmits the ABS pattern assigned to each pico cell to each of the at least one pico cell through the third interface corresponding to each pico cell (See Par. [84]-[85] of Yun for a reference to the optimal ABS pattern, assigned for each 402b cell (pico cell), is delivered by the proxy BS 430 northbound interface to each small cell).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun and Wang. The motivation of combination is improving the system’s performance through enabling high-speed updates, by implementing X2 interfaces that permit direct and fast exchange of information between pairs of eNodeBs. (Yun; Par. [4]-[5]).
 
See Par. [23]-[24] and Fig. 4 of Wang for a reference to the coordination unit 302 is configured to determine the second small cell [Pico, micro or femto; See Par. [2]] ABS pattern (SP2) according to the second macro ABS pattern to avoid inter-cell interference between them).

Regarding claim 7, Wang does not explicitly disclose wherein the processor controls the transceiver to establish a link between the at least one femto cell and the second virtual cell through a fourth interface each corresponding to each femto cell to receive and transmit data.
However, Yun discloses wherein the processor controls the transceiver to establish a link between the at least one femto cell and the second virtual cell through a fourth interface each corresponding to each femto cell to receive and transmit data (See Par. [40]-[44], [53] and Fig. 4 of Yun for a reference to a link is established between each of NeNodeB 402b (Small Cell) [Small cell could be Pico, Micro or Femto cell] and a proxy BS 430 (Virtual Cell) via a different proxy X2 interface).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun and Wang. The motivation of combination is improving the system’s performance through enabling high-speed updates, by Yun; Par. [4]-[5]).

Regarding claim 8, Wang does not explicitly disclose wherein according to the second ABS pattern, the coordinator generates an ABS pattern assigned to each of the at least one macro cell being interfered with by the at least one femto cell, wherein the coordinator transmits the second ABS pattern to the second virtual cell, and wherein the second virtual cell transmits the second ABS pattern assigned to each of the at least one femto cell to the at least one femto cell through the fourth interface each corresponding to each femto cell, and the second virtual cell transmits the ABS pattern assigned to each of the at least one macro cell to the at least one macro cell through the second interface each corresponding to each of the at least one macro cell.
However, Yun discloses wherein according to the second ABS pattern, the coordinator generates an ABS pattern assigned to each of the at least one macro cell being interfered with by the at least one femto cell (See Par. [84]-[85] of Yun for a reference to the centralized SON system (coordinator) determines the optimal ABS pattern for all actual macro and small cells based on the received ABS patterns from all eNB), wherein the coordinator transmits the second ABS pattern to the second virtual cell (See Par. [84]-[85] of Yun for a reference to the optimal ABS pattern, assigned for each 402b cell (pico cell), is delivered from the SON system to the proxy BS 430 via the X2 interface), and wherein the second virtual cell transmits the second ABS pattern assigned to each of the at least one femto cell to the at least one femto cell through the fourth interface each corresponding to each femto cell (See Par. [84]-[85] of Yun for a reference to the optimal ABS pattern, assigned for each 402b cell (Femto cell), is delivered by the proxy BS 430 northbound interface to each small cell), and the second virtual cell transmits the ABS pattern assigned to each of the at least one macro cell to the at least one macro cell through the second interface each corresponding to each of the at least one macro cell (See Par. [84]-[85] of Yun for a reference to the optimal ABS pattern, assigned for each 402a cell (Macro cell), is delivered by the proxy BS 430 northbound interface to each macro cell).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yun and Wang. The motivation of combination is improving the system’s performance through enabling high-speed updates, by implementing X2 interfaces that permit direct and fast exchange of information between pairs of eNodeBs. (Yun; Par. [4]-[5]).

Regarding claim 11, the claim is interpreted and rejected for the same reasons set forth in claim 1.

Regarding claim 12, the claim is interpreted and rejected for the same reasons set forth in claim 2.

Regarding claim 16, the claim is interpreted and rejected for the same reasons set forth in claim 6.

Regarding claim 17, the claim is interpreted and rejected for the same reasons set forth in claim 7.

Regarding claim 18, the claim is interpreted and rejected for the same reasons set forth in claim 8.
Regarding claim 21 the claim is interpreted and rejected for the same reasons set forth in claim 1, including a non-transitory computer-readable media storing a computer program including instructions that, when executed by a processor of an interference coordinating apparatus, causes the interference coordinating apparatus (See Abstract of Wang).

Regarding claim 22, the claim is interpreted and rejected for the same reasons set forth in claim 2.

Regarding claim 26, the claim is interpreted and rejected for the same reasons set forth in claim 6.



Regarding claim 28, the claim is interpreted and rejected for the same reasons set forth in claim 8.

6.	Claims 3, 9-10, 13, 19-20, 23 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Yun et al. in view of Kim et al. and further in view of Hwang et al. (US Pub. No. 2012/0120846 A1).
Regarding claim 3, the combination of Wang, Yun and Kim does not explicitly disclose wherein when one of the at least one pico cell experiences interference from a plurality of macro cells, the coordinator performs an intersection calculation on first ABS patterns provided by each of the plurality of macro cells, and when the first ABS patterns have a calculated intersection, according to result of the intersection calculation, the coordinator generates the ABS pattern assigned to the one of the at least one pico cell.
However, Hwang discloses wherein when one of the at least one pico cell experiences interference from a plurality of macro cells (See Par. [42] and Fig. 5a of Hwang for a reference to the pico eNB 502 experience interference from both Macro eNB1 501 and Macro eNB2 503), the coordinator performs an intersection calculation on first ABS patterns provided by each of the plurality of macro cells, and when the first ABS patterns have a calculated intersection (See Par. [37], [40] of Hwang for a reference to an intersection is calculated for the ABS pattern received from the first macro cell (sub-frame subset S_1) and the ABS Pattern from the second macro cell (sub-frame subset S_2) to get the intersected ABS pattern), according to result of the intersection calculation, the coordinator generates the ABS pattern assigned to the one of the at least one pico cell (See Par. [37], [40] and Fig. 5a & 5b of Hwang for a reference to the controller of the eNB (Coordinator) design the optimal ABS pattern for the pico cell based on the intersection of ABS patterns of macro cells 501 & 503).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hwang, Kim, Yun and Wang. The motivation of combination is mitigating the inter-cell interference to which the victim cell experiences from the aggressor cell, by generating the optimal ABS pattern that protects the victim cell’s resources. (Hwang; Par. [32]-[33]).

Regarding claim 9, the combination of Wang, Yun and Kim does not explicitly disclose wherein when the at least one femto cell interferes with one of the at least one macro cell, the coordinator performs a complementary calculation on the first ABS pattern provided by the one of the at least one macro cell to generate the second ABS pattern of each of the at least one femto cell.
However, Hwang discloses wherein when the at least one femto cell interferes with one of the at least one macro cell (See par. [40] and Fig. 4a of Hwang for a reference to a Macro-Femto inter-cell interference scenario), the coordinator performs a complementary calculation on the first ABS pattern provided by the one of the at least one macro cell to generate the second ABS See par. [37]-[38] of Hwang for a reference to the controller of the eNB (Coordinator) design the optimal ABS pattern for the small cell (femto) to be complementary to the ABS pattern of the macro cell).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hwang, Kim, Yun and Wang. The motivation of combination is mitigating the inter-cell interference to which the victim cell experiences from the aggressor cell, by generating the optimal ABS pattern that protects the victim cell’s resources. (Hwang; Par. [32]-[33]).

Regarding claim 10, the combination of Wang, Yun and Kim does not explicitly disclose wherein when one of the at least one femto cell interferes with a plurality of macro cells, the coordinator performs a union calculation on first ABS patterns provided by the plurality of macro cells, and performs a complementary calculation on result of the union calculation to generate the second ABS pattern assigned to the one of the at least one femto cell.
However, Hwang discloses wherein when one of the at least one femto cell interferes with a plurality of macro cells, the coordinator performs a union calculation on first ABS patterns provided by the plurality of macro cells (See par. [36]-[37] and Fig. 5a & 5b of Hwang for a reference to the controller of the eNB (Coordinator) produces the union of the ABS patterns of the first and the second macro cells), and performs a complementary calculation on result of the union calculation to generate the second ABS pattern assigned to the one of the at least one femto cell (See par. [37]-[38] of Hwang for a reference to the controller of the eNB (Coordinator) design the optimal ABS pattern for the small cell (femto) to be complementary to the ABS pattern resulted from the union of ABS patterns of the first and the second macro cells).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hwang, Kim, Yun and Wang. The motivation of combination is mitigating the inter-cell interference to which the victim cell experiences from the aggressor cell, by generating the optimal ABS pattern that protects the victim cell’s resources. (Hwang; Par. [32]-[33]).

Regarding claim 13, the claim is interpreted and rejected for the same reasons set forth in claim 3.

Regarding claim 19, the claim is interpreted and rejected for the same reasons set forth in claim 9.

Regarding claim 20, the claim is interpreted and rejected for the same reasons set forth in claim 10.



Regarding claim 29, the claim is interpreted and rejected for the same reasons set forth in claim 9.

Regarding claim 30, the claim is interpreted and rejected for the same reasons set forth in claim 10.

7.	Claims 4-5, 14-15 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Yun et al. in view of Kim et al.  in view of Hwang et al. and further in view of Ron et al. (US Pub. No. 2014/0254512 A1).
Regarding claim 4, the combination of Wang, Yun and Kim does not explicitly disclose wherein when the first ABS patterns do not have the calculated intersection, according to an interference strength of each of the plurality of macro cells, the coordinator determines which one of the first ABS patterns to adopt to generate the ABS pattern assigned to the one of the at least one pico cell.
However, Hwang discloses when the first ABS patterns do not have the calculated intersection, according to an interference strength of each of the plurality of macro cells (See Par. [37] and Fig. 5a & 5b of Hwang for a reference to pico cell 502 is experiencing interference from two macro cells 501 & 501. The first ABS pattern of Macro cell 501 is sub-frame subsets S_1 and the first ABS pattern of Macro cell 503 is sub-frame subsets S_2. The controller of the eNB (Coordinator) may design the optimal ABS pattern that is, intersection of the sub-frame subsets S_1 and S_2 is an empty set [No Intersection]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hwang, Kim, Yun and Wang. The motivation of combination is mitigating the inter-cell interference to which the victim cell experiences from the aggressor cell, by generating the optimal ABS pattern that protects the victim cell’s resources. (Hwang; Par. [32]-[33]).
The combination of Wang, Yun, Kim and Hwang does not explicitly disclose wherein, the coordinator determines which one of the first ABS patterns to adopt to generate the ABS pattern assigned to the one of the at least one pico cell.
However, Ron discloses wherein, the coordinator determines which one of the first ABS patterns to adopt to generate the ABS pattern assigned to the one of the at least one pico cell (See Par. [29]-[31] of Ron for a reference to the processing circuitry [of the coordinator] calculates the average SNR for each ABS pattern, and restrict the operation to include the ABS patterns, which has an average SNR [Interference] that exceeds a predetermined threshold [Par. 47 describes that the interfering could be one or more (plurality) of macro cells]) .
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ron, Hwang, Kim, Yun and Wang. The motivation of combination is improving the system’s performance by generating the optimal Ron; Par. [28]-[29]).

Regarding claim 5, the combination of Wang, Yun and Kim does not explicitly disclose wherein according to the first ABS pattern which is provided by one of the plurality of macro cells with the greatest interference strength, the coordinator determines to generate the ABS pattern assigned to the one of the at least one pico cell.
However, Ron discloses wherein according to the first ABS pattern which is provided by one of the plurality of macro cells with the greatest interference strength, the coordinator determines to generate the ABS pattern assigned to the one of the at least one pico cell (See Par. [29]-[31] of Ron for a reference to the processing circuitry [of the coordinator] restricts the operation to include the ABS patterns, which has an average SNR [Interference] that exceeds a predetermined threshold, and generates an ABS pattern for the pico cell according to the restricted ABSs [Have the highest interference]. [Par. [47] describes that the interfering could be one or more (plurality) of macro cells]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ron, Kim, Yun and Wang. The motivation of combination is improving the system’s performance by generating the optimal ABS pattern for the victim cell when there is no knowledge of the actual interfering (Aggressor) ABS patterns. (Ron; Par. [28]-[29]).


Regarding claim 14, the claim is interpreted and rejected for the same reasons set forth in claim 4.

Regarding claim 15, the claim is interpreted and rejected for the same reasons set forth in claim 5.

Regarding claim 24, the claim is interpreted and rejected for the same reasons set forth in claim 4.

Regarding claim 25, the claim is interpreted and rejected for the same reasons set forth in claim 5.

Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Koutsimanis et al. (US. Pub. No. 2015/0208410 A1) discloses a method and signaling means to ensure that aggressor network nodes optimize capacity while providing an adequate number of protected time-frequency resources to corresponding resources in victim nodes. 

Seo et al. (US. Pub. No. 2015/0208290 A1) discloses a method of performing a handover in a heterogeneous network environment and an apparatus therefor.

9.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/R.K.F/Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413